ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 4/8/22 wherein claims 1-13, 15, and 18 were canceled and claims 14, 16, 17, 19, 22, and 27 were amended.
Note(#1):  The claims were not properly numbered in the amendment filed 5/21/20.  Specifically, the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented (this was the case in the amendment filed 5/21/20), they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 22-27 have been renumbered claims 21-26.
	Note(#2):  Claims 14, 16, 17, and 19-26 are pending.

The Examiner acknowledges receipt of the acceptable terminal disclaimer filed over US Patent No. 10,697,965.

DECLARATION
The Examiner acknowledges receipt of the affidavit filed 4/8/22 under 37 CFR 1.132. 
RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 4/8/22 to the rejection of claims 14-27 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejection
	The double patenting rejection over U.S. Patent No. 10,697,965 is WITHDRAWN because Applicant amended the claims to overcome the rejection.
Written Description Rejection
	I.	All outstanding rejections, except the following, are WITHDRAWN because Applicant amended the claims to overcome the rejection.  In addition, the rejection was amended to address the pending claims.

II.	Note(s):  The written description rejection was modified to address the amendment to the claims filed 4/8/22.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16, 17, and 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to functional conservative variants of RPMRPLTFQAGDPYYI having less than 50 amino acids other than peptides that differs from RPMPRLTFQAGDPYYI (SEQ ID No. 1) by 1-5 amino acid residues.  According to Merriam-Webster’s Dictionary, a variant (e.g., peptide) is something that exhibits usually a slight difference from parent structure.  Thus, based on independent claim 14 as amended and the disclosure as written, written description is lacking that sets forth parameters for the variant as one cannot ascertain if the variant has a core of amino acids present in the parent sequence or if the variant is structurally different, but has one or more overlapping properties/characteristics of the parent structure. Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the amending of the claim to disclose that the interaction between DNMT3A and ISGF3γ protein is a peptide of less than 50 amino acids comprising SEQ ID No: 1 or a function conservative variant thereof addresses the rejection.


EXAMINER’S RESPONSE
	Applicant’s argument was considered, but deemed non-persuasive for reasons of record and those below.  Specifically, written description is lacking in that because the invention does not sufficiently describe functional conservative variants that not only have less than 50 amino acids , but lacking SEQ ID No: 1.  In other words, it is not clear that Applicant was in possession and knowledge of what those variants actually are as reference is being made to a variant of SEQ ID No: 1 which could very well be a peptide  of two amino acids wherein one of those amino acids is that from SEQ ID No: 1.  Thus, for the reasons herein, the rejection is still deemed proper.

112 Second Paragraph Rejections
I.	All outstanding rejections, except the following, are WITHDRAWN because Applicant amended the claims to overcome the rejection.
II.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 16, 17, and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 14, 16, 17, and 19-26:  In independent claim 14, the claim is ambiguous because it is unclear what functional conservative variants Applicant is referring to that are compatible with the instant invention.  Since claims 16, 17, and 19-26 depend upon independent claim 14 for clarity, those claims are also vague and indefinite.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the claims were amended to read on peptides of less than 50 amino acids comprising SEQ ID No: 1 or a function conservative variant thereof.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  Independent claim 14 contains the phrase ‘function conservative variant’ does not require SEQ ID No: 1, but being a functional conservative variant could very well have one or more amino acids from SEQ ID No: 1 present in a peptide sequence that could have less than 50 amino acids.  Thus, one cannot readily determine the species encompassed in the instant invention.  Hence, the rejection is still deemed proper.

Claims 14, 16, 17, and 19-26: Independent claim 14 is ambiguous because it is unclear how one is determining or evaluating the interaction level of DNMT3A/ISGF3γ.  Since claims 16, 17, and 19-26 depend upon independent claim 14 for clarity, those claims are also vague and indefinite.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that since amended claim 14 recites that the ‘interaction level is determined between DNMT3A and ISGF3γ proteins and that the predetermined…healthy individuals’.  In addition, it is asserted that a skilled artisan is fully aware of techniques to monitor interaction levels between two proteins.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons so record and those set forth below.  Specifically, what interaction  is Applicant referring to?  The issue is not the various techniques that one may use to evaluate interaction between two substances, but what actual interaction is Applicant comparing.  Is Applicant referring to the binding interaction between DNMT3A and ISGF3γ?  Is Applicant referring to page 36, line 7, which makes reference to a ‘bait prey’ interaction or is Applicant referring to some other type of interaction.  One must know what property/characteristic one is obtaining data on before one can compare the interaction level with a predetermined value.  Thus, the rejection is still deemed proper.

Essential Steps Are Missing
	The 112 second paragraph (essential steps are missing) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

103 Rejection
	The 103 rejection is WITHDRAWN because Applicant amended the claim to overcome the rejection.  Specifically, the claim was amended to set forth that the antagonist is a peptide of less than 50 amino acids and comprises the sequence RPMPRLTFQAGDPYYI (SEQ ID No: 1).  In regards to the 1.132 declaration filed 4/8/22, the declaration was not why the rejection was withdrawn.  The declaration focuses on the importance of the instant invention and not why the prior art does not read on the previously cited rejection.

NEW GROUNDS OF REJECTION
112 Second Paragraph Rejections
Claims 14, 16, 17, and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 14, 16, 17, and 19-26:  Independent claim 14 is ambiguous because of the phrase ‘or a function conservative variant thereof’.  In particular, while the antagonist is a peptide of 50 or less amino acids and comprises SEQ ID No. 1, there are no specific requirements for the functional conservative variant.  The claim as written does not require that the variant comprising SEQ ID No. 1 or any amino acid sequence therein.  The claim simply reads on a variant without requiring any portion of the parent structure be present.  As a result, it is unclear what peptide(s) Applicant is/are referring to that are actual functional variants of SEQ ID No: 1.  A variant, generally, may have one or more amino acids from the parent structure or may not having any overlapping amino acid residues, but be a structure that has an overlapping property/characteristic of the parent structure.  For this reason, one cannot determine what is actually being claimed.  Also, since claims 16, 17, and 19-26 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.

COMMENTS/NOTES
In order to clarify claim 26, it is respectfully suggested that Applicant delete ‘a test’.  In addition, in claim 14, line 13, it is respectfully requested that Applicant replace ‘being’ with ‘is’.

It should be noted that no prior art is cited against the claims for a peptide of less than 50 amino acids comprising an amino acid sequence RPMPRLTFQAGDPYYI (SEQ ID No: 1).  The closest art is that of Li et al (US 2006/0084053) which was cited in the last office action.  As for a functional variant peptide, the scope of the claim and the lack of written description (see rejections above) did not enable a proper search of what Applicant is attempting to claim to be performed.  Thus, the ‘functional variant peptide’ is not included in subject matter that is free of the prior art of record.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        May 4, 2022